IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LUCYNA SOPALA )
)
Plaintiff, )
)
Vv. ) Case No:
)
MENARD, INC. ) (Removed from the Circuit Court
) of Cook County, Illinois
Defendant. ) Case No. 2018 L 13858)
)
)

JURY DEMAND
NOTICE OF REMOVAL

NOW COMES the Defendant, MENARD, INC., by and through its attorneys, W.
ANTHONY ANDREWS of OTTOSEN BRITZ KELLY COOPER GILBERT & DINOLFO,
LTD., pursuant to 28 U.S.C. §§ 1332 and 1441, file this notice of removal of the above
captioned matter from the Circuit Court of Cook County, Illinois, under Case Number 2018
L 13858 to this Honorable Court.

In support of this Notice the Defendant states the following:

JURISDICTION

1. This action is a civil action of which this Court has original jurisdiction under
28 U.S.C. §1332(a)(1), and is one which may be removed to this Court by Defendant
pursuant to the provisions of 28 U.S.C. §1441(a) in that it is a civil action between citizens
of different states and the matter in controversy exceeds the sum of $75,000, exclusive of
interest and costs because the Plaintiff is a citizen of Illinois; and the Defendant MENARD,

INC. is a Wisconsin Corporation.
STATEMENT OF FACTS

2. On December 28, 2018, an action was commenced in the Circuit Court of
Cook County, Illinois, entitled Lucyna Sopala vs. Menard, Inc. case number 2018 L 13858.

3. Defendant was served with summons on January 10, 2019, and received
a copy of Plaintiff's complaint on the same date. As a result, this Notice is filed within the
time required by law.

4. A copy of all process, pleadings and orders served upon defendant in the
state court action are attached hereto as Exhibit A.

S: This Notice for Removal is timely made under 28 U.S.C. § 1446(b), Not
more than 30 days have passed since service of the Complaint on the Defendant which
enabled Defendant to ascertain that this case was removable.

BASIS FOR REMOVAL

6. Removal of a civil action is allowed under 28 U.S.C. § 1441 by a Defendant
who is sued on a claim or right that has original jurisdiction in the federal district court.

fe This claim is removable based on 28 U.S.C, § 1332(a)(1) because the
amount in controversy exceeds $75,000 and there is complete diversity of citizenship

between the Plaintiff and the Defendant. The action is within the subject matter jurisdiction

of this Court.

8. At the time which this action commenced, Plaintiff was a citizen of the State
of Illinois.

9, At the time which this action commenced, Defendant Menard was a

corporation incorporated under the laws of Wisconsin, having its principal place of

business in the State of Wisconsin at 5101 Menard Drive, Eau Claire, Wisconsin 54703.
10. Defendant is informed and believes that plaintiff, Lucyna Sopala, is still a

citizen of the State of Illinois. Defendant Menard, Inc. is still a citizen of the State of

Wisconsin, having its principle place of business in the State of Wisconsin.
11. This action is a civil action of which this Court has original jurisdiction under
28 U.S.C. §1332, and is one which may be removed to this Court by defendant pursuant
to the provisions of 28 U.S.C, §1441(b) in that it is a civil action between citizens of
different states and the matter in controversy exceeds the sum of $75,000, exclusive of
interest and costs because Plaintiff has alleged damages “in excess of $50,000" from the
Defendant.

Further, while Plaintiff has not yet made a demand in this matter, the Defendant
specifically requested Plaintiff stipulate that she would never seek more than $75,000.00
in damages limiting damages. (Attached hereto as Exhibit B). Plaintiff's counsel
specifically declined to execute the stipulation, saying “Not going to sign that stip,” in an
email of 2/6/2019 attached as Exhibit C.

Further, Plaintiff asserts in her complaint that she suffered permanent, lasting, and
"diverse injuries, both internally and externally" for which she was "caused to expend and
in the future will be compelled to expend, large sums of money for medical care.” Plaintiff
also asserts “losses of large sums of money” from being precluded from working.

Based on the claimed severity of Plaintiffs injuries, the high likelihood of future
medical expenses, the potential of wage loss claims, and Plaintiff's expectation of
receiving more in damages than the proposed stipulation allowed, Menard estimates in
good faith that the amount in controversy exceeds $75,000.

COMPLIANCE WITH REMOVAL PROCEDURES

Te: The Defendant has complied with all of the procedural requirements for
removal set forth in 28 U.S.C. § 1446. As noted above, the notice of removal is being filed
within 30 days of the service of the lawsuit.

13. Notice of this removal is being provided to Plaintiffs, through their attorneys

of record and the Circuit Court of Cook County, Illinois.
14. Pursuant to § 1446(d), a copy of this Notice of Removal will be filed with
the Circuit Court of Cook County, Illinois, in Case No, 2018 L 13858.

WHEREFORE, for the foregoing reasons, Defendant Menard, removes this action
from the Circuit Court of Cook County, Illinois to the United States District Court for the
Northern District of Illinois, Eastern Division and respectfully requests that the Court

exercise jurisdiction over this matter.

Respectfully submitted,
Menard, Inc.

By: /s/W_ Anthony Andrews
One of its attorneys

W. Anthony Andrews

ARDC: 6217267

Ottosen, Britz, Kelly, Cooper
Gilbert, & DiNolfo Ltd.

1804 N. Naper Blvd; Suite 350
Naperville, IL. 60563
630-682-0085
STATE OF ILLINOIS )
) SS,
COUNTY OF DUPAGE )

|, W. ANTHONY ANDREWS, do hereby certify, and having been first duly sworn
upon oath do hereby state, that | have read the above and foregoing Notice of Removal,
by me subscribed as signatory for MENARD, INC., and the same is true and correct to the

best of my knowledge and belief.

/s/ W. Anthony Andrews
W. ANTHONY ANDREWS

SUBSCRIBED and SWORN to before
me this 8th day of February, 2019.

/s/___ Andrea Mangialardi
NOTARY PUBLIC

ARDC: 6217267

W. Anthony Andrews

ARDC: 6206823

Ottosen, Britz, Kelly, Cooper
Gilbert & DiNolfo, Ltd.

1804 N. Naper Blvd; Suite 350
Naperville, IL. 60563
630-682-0085
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LUCYNA SOPALA

)
)
Plaintiff, )
)
Vv. ) Case No:
)
MENARD, INC. ) (Removed from the Circuit Court
) of Cook County, Illinois
Defendant. ) Case No. 2018 L 13858)
)
\ JURY DEMAND
CERTIFICATE OF SERVICE

 

| hereby certify that tly: a S,_, 2019, | filed the foregoing
Notice of Removal with the Clerk of the U.S’ District Court, Eastern Division, and
| hereby certify | have mailed by United States Postal Service, the documents to
the following:

TO: Jason H. Sherwood
Sherwood Law Group, LLC
218 N. Jefferson Suite #401
Chicago, IL 60661

/s/ W. Anthony Andrews
W. ANTHONY ANDREWS

ARDC: 6217267

W. Anthony Andrews

Ottosen, Britz, Kelly, Cooper
Gilbert & DiNolfo, Ltd.

1804 N. Naper Blvd; Suite 350
Naperville, IL. 60563
630-682-0085
